Exhibit 10.3


SECOND AMENDMENT
TO THE
DELEK US HOLDINGS, INC.
2016 LONG-TERM INCENTIVE PLAN


THIS SECOND AMENDMENT TO THE DELEK US HOLDINGS, INC. 2016 LONG-TERM INCENTIVE
PLAN (this “Second Amendment”) is effective as of May 5, 2020. Capitalized terms
used and not defined herein shall have the meanings ascribed to them in the Plan
(as defined below), and all section references shall refer to the Plan.


RECITALS
WHEREAS, Delek US Holdings, Inc. (the “Company”) currently awards long-term
compensation to certain nonemployee directors, employees and consultants under
its 2016 Long-Term Incentive Plan, as amended by that certain First Amendment
dated as of May 8, 2018 (as amended, the “Plan”);


WHEREAS, the Plan reserves 8,900,000 shares of Common Stock for issuance in
connection with awards granted thereunder;


WHEREAS, the Company desires to increase the number of shares of Common Stock
reserved for issuance under the Plan by 2,120,000 shares;


WHEREAS, such increase requires the approval of the Company’s stockholders; and


WHEREAS, the Board, based upon the recommendation of the Compensation Committee
of the Board, which committee has previously been appointed by the Board
pursuant to Section 5 to administer the Plan (the “Committee”), has determined
that it is in the best interests of the Company, subject to the approval of the
Company’s stockholders at the Company’s 2020 Annual Meeting of Stockholders, to
amend the Plan to increase the number of shares of Common Stock reserved for
issuance under the Plan by an additional 2,120,000 shares, from 8,900,000 shares
to 11,020,000 shares, pursuant to this Second Amendment.


NOW, THEREFORE, the Plan shall be amended effective as of the date hereof as
follows:


1.    Paragraph 4 of the Plan is deleted in its entirety and replaced with the
following:


4. Common Stock Available for Awards. Subject to the provisions of Paragraph 16
hereof, there shall be available for Awards granted wholly or partly in Common
Stock (including rights or options which may be exercised for or settled in
Common Stock) during the term of this Plan an aggregate of 11,020,000 shares of
Common Stock (the “Maximum Share Limit”), all of which may be used for the
granting of ISOs. The Board and the appropriate officers of the Company are
authorized to take from time to time whatever actions are necessary, and to file
required documents with governmental authorities and stock exchanges and
transaction reporting systems, to make shares of Common Stock available for
issuance pursuant to Awards. Each Award settled in shares of Common Stock other
than a Stock Option or SAR shall be counted against the Maximum Share Limit as
2.28 shares and each Stock Option or SAR shall be counted against the Maximum
Share Limit as one share. Common Stock related to Awards under this Plan or the
Prior Plan that are forfeited or terminated, expire unexercised, are settled in
cash in lieu of Common Stock or in a manner such that all or some of the shares
covered by an Award are not issued to a Participant, or are exchanged for Awards
that do not involve Common Stock, shall immediately become available for Awards
hereunder and the Maximum Share Limit shall be increased by the same amount as
such shares of Common Stock were




--------------------------------------------------------------------------------




counted against the Maximum Share Limit (or with respect to Awards granted under
the Prior Plan, as one share of Common Stock per share subject to the Award).
Shares of Common Stock that are tendered by a Participant or withheld as full or
partial payment of the exercise price or minimum withholding taxes related to
the vesting or settlement of an Award shall become available again for Awards
under the Plan. For the avoidance of doubt, only the net number of shares of
Common Stock issued on the settlement of a SAR or the net settlement of a Stock
Option will count against the Maximum Share Limit. Shares of Common Stock
delivered under the Plan as an Award or in settlement of an Award issued or made
(a) upon the assumption, substitution, conversion or replacement of outstanding
awards under a plan or arrangement of an entity acquired in a merger or other
acquisition or (b) as a post-transaction grant under such a plan or arrangement
of an acquired entity shall not reduce or be counted against the maximum number
of shares of Common Stock available for delivery under the Plan, to the extent
that the exemption for transactions in connection with mergers and acquisitions
from the stockholder approval requirements of the New York Stock Exchange for
equity compensation plans applies. The Committee may from time to time adopt and
observe such rules and procedures concerning the counting of shares against the
Maximum Share Limit or any sub limit as it may deem appropriate, including rules
more restrictive than those set forth above to the extent necessary to satisfy
the requirements of any national stock exchange on which the Common Stock is
listed or any applicable regulatory requirement.


2.
Except as modified herein, all other terms and conditions of the Plan shall
remain in full force and effect. In the event of a conflict between this Second
Amendment and the Plan, this Second Amendment shall control.



IN WITNESS WHEREOF, the undersigned has executed this Second Amendment to the
Plan, to be effective as of the date first written above.


 
DELEK US HOLDINGS, INC.
 
By: /s/ Abigail K. Yates        
Name: Abigail K. Yates
Title: Executive Vice President, General Counsel and Corporate Secretary




